Order entered October 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00550-CR

                           DOYLE GENE ROBERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F13-55492-X

                                           ORDER
       Appellant’s October 20, 2015 second motion to extend the time to file appellant’s brief is

before the Court. The record in this appeal shows the reporter’s record was not complete until an

exhibit was filed on September 4, 2015. Because of the delay in filing a complete record, we

GRANT appellant’s motion to the extent we EXTEND the time to file appellant’s brief until

November 4, 2015.



                                                     /s/   LANA MYERS
                                                           JUSTICE